308 F.2d 806
NATIONAL LABOR RELATIONS BOARDv.INTERNATIONAL HOD CARRIERS' BUILDING AND COMMON LABORERS' UNION OF AMERICA, Local 840, AFL-CIO.
No. 17127.
United States Court of Appeals Eighth Circuit.
October 3, 1962.

Petition to enforce order of National Labor Relations Board.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., for petitioner.
Harold Gruenberg, St. Louis. Mo., for respondent.
PER CURIAM.


1
Petition for enforcement of order of National Labor Relations Board withdrawn without prejudice on motion of petitioner, etc.